Exhibit 10.2

 



 

Contract No.: 1230

 

 

 

 

between

 

GLOBAL TECHNOLOGY INC.

 

as Borrower

 

and

 

CHINA CONSTRUCTION BANK - NINGBO YINZHOU BRANCH

 

as Lender

 

 

 

 

 

 

 

 [image_001.gif]

 

 

 

 

RMB WORKING CAPITAL LOAN AGREEMENT

 

 

 

 

[image_002.gif]

 

 

 

 



 

 

 

This RMB Loan Agreement (the “Contract”) is entered into in order for the
company’s daily operation expense [, including material purchase payment and
employee’s salary], by and between:

 

GLOBAL TECHNOLOGY INC., located at NO. 88, QIUSHI RD, WANGCHUN INDUSTRIAL PART,
NINGBO, CHINA, P.C.315176 with CHIH-HSIANG LIN as its legal representative and
its fax number 88133820 and its telephone number 574-88133818 as borrower
(“Party A”); and

 

CHINA CONSTRUCTION BANK - NINGBO YINZHOU BRANCH, located at TAIKANG ZHONG RD S.
COMMERCIAL AREA 2ND FL, GUOHUA INT'L BLDG NO. 500, 315040 with ● as its
principal officer and its fax number being 87370029 and its telephone number
being 87374267, as lender (“Party B”).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2

 

 

WHEREAS

 

(1)Party A wishes to apply to Party B for a loan, and Party B agrees to extend
to Party A such loan.

(2)NOW THEREFORE upon consultation in accordance with applicable laws and
regulations, both parties hereto agree as follows:

1.LOAN AMOUNT

 

The amount of the loan that Party B provides to Party A hereunder shall be RMB
[see Schedule A] (the “Loan”).

 

2.PURPOSE OF THE LOAN AND SOURCES OF FUNDS FOR REPAYMENT

 

Party A shall utilize the loan for the purpose of the routine production
operation.

 

The information relating to specific purposes of such loan under the Contract
and sources of funds for repayment shall be determined in Schedule 1 “Loan
Information”.

 

3.TERM OF THE LOAN

 

The term of the Loan shall be 12 months, commencing from [see Schedule A] and
expiring on [see Schedule A] (the “Term”).

 

Where the above commencement date is inconsistent with the date set forth on the
loan-to deposit certificate (the “LDC” or “Loan Receipt”, the date set forth on
the LDC for the first advance of the Loan shall be the commencement date of the
Term and the expiry date of the Term shall be adjusted accordingly. The LDC
shall constitute an integral part of the Contract and have the equal legal force
as the Contract.

 

4.INTEREST RATE ON THE LOAN, DEFAULT INTEREST RATE, INTEREST CALCULATION AND
SETTLEMENT

 

4.1  Interest Rate on the Loan (the “Loan Rate”)

 

The Loan Rate hereunder shall be an annual rate set forth in item (2) below:

 

(1)   a fixed interest rate of % which shall remain the same during the Term;

(2)[See Schedule A] on the date when interest commences to accrue (the “Interest
Commencement Date”). Such interest rate shall remain the same during the Term;
or



3

 

 

(3)a floating interest rate equal to __ (100% a floating percentage of __ %)
(the “Floating Percentage”) of the Base Rate (as defined below) on the date when
interest commences to accrue (the “Interest Commencement Date”). The Loan Rate
shall, during the period between the Interest Commencement Date and the date
when all the principal amount and interest accrued thereon under the Contract
have been fully repaid, be adjusted once every ___ months in accordance with the
Base Rate on the interest rate adjustment date and the Floating Percentage. The
interest rate adjustment date shall be a date corresponding to the Interest
Commencement Date in the month when such interest is adjusted. If there is no
such a date corresponding to the Interest Commencement Date in such month, the
adjustment date for the interest rate shall be the last day of such month.

4.2Default Interest Rate

(1)If Party A does not use the Loan hereunder for purposes set forth herein
(“Misappropriation”), the default interest rate on such Loan shall be (100% plus
100%) of the Loan Rate. If the Loan Rate is adjusted according to Article 4.1
(3) above, the default interest rate shall be adjusted in accordance with the
adjusted Loan Rate and the upward floating percentage set out in this Article
4.2 (1).

(2)The default interest rate on overdue Loan shall be (100% plus 50 %) of the
Loan Rate. If the Loan Rate is adjusted according to Article 4.1 (3) above, such
default interest rate shall be adjusted in accordance with the adjusted Loan
Rate and the upward floating percentage set out in this Article 4.2 (2).

(3)If Misappropriation and overdue payment occur concurrently, the default
interest shall be calculated and compounded in accordance with the higher of the
two default interest rates provided for in Articles 4.2(1) and 4.2(2) herein.

4.3The Interest Commencement Date provided in this Article 4 refers to the date
on which the proceeds of the first advance have been deposited into the loan
disbursement account designated in Article 6 (the “Loan Disbursement Account”).

For the first advance of the Loan, the Base Rate refers to the lending interest
rate quoted by the People’s Bank of China (the “PBOC”) on the Interest
Commencement Date for loans with the same tenor and within the same category. If
the lending interest rate on other advances of the Loan is adjusted in
accordance with Article 4.1 (3), the Base Rate refers to the lending interest
rate quoted by the PBOC on the interest rate adjustment date for loans with the
same tenor and within the same category. If the PBOC no longer publishes such
lending interest rate, the Base Rate shall mean, unless agreed otherwise between
the parties, the lending interest rate with the same tenor and within the same
category generally accepted by the banking industry on the interest rate
adjustment date or an interest rate commonly used for a loan with the same tenor
and within the same category.

4.4The interest on the Loan shall commence to accrue as of the date when such
Loan proceeds have been deposited into the Loan Disbursement Account designated
by Party A. Interest on the Loan shall be computed daily with the daily interest
rate equal to 1/360 of the annual interest rate. If Party A can not pay interest
on the interest settlement date as provided herein, the interest shall be
compounded as of the date immediately following the applicable interest
settlement date.



4

 

 

4.5Interest Settlement

(1)For a loan subject to a fixed interest rate, the interest accrued thereon
shall be calculated in accordance with the agreed fixed interest rate. For a
loan subject to a floating interest rate, the interest accrued thereon shall be
calculated in accordance with the interest rate determined for each interest
rate floating period. If the interest rate has been adjusted more than once
during a single interest settlement period, the interest during each interest
rate floating period shall be calculated first and the total interest accrued
during such interest settlement period shall be the aggregate amount of all the
interest accrued during each interest rate floating period within such interest
settlement period.

(2)The interest accrued on the Loan hereunder shall be settled in accordance
with (i) of the following:



(i)on a monthly basis and the interest settlement date shall be the 20th day of
each month;

(ii)on a quarterly basis and the interest settlement date shall be the 20th day
of the last month of the relevant quarter;

(iii)other method:_______________________.

5.ADVANCE AND DRAWDOWN



  5.1 Conditions Precedent to Advance



Unless Party B waives all or part of the following conditions, Party B shall be
obligated to advance any amount of the Loan only if all the following conditions
continuously remain satisfied:

(1)Party A has completed all the approval, registration, delivery, insurance and
other statutory procedures in relation to the Loan hereunder;

(2)the security has become and remains effective, if a security is established
for the Contract;

(3)Party A has opened the bank accounts for drawdown and debt service purposes
as Party B requests;

(4)Party A has not triggered any event of default hereunder;

(5)no event has occurred that may adversely impact Party B’s rights as a
creditor;

(6)the advance to be made by Party B is not prohibited or restricted by any
laws, regulations, rules or competent authorities; and

(7)the financial indicators of Party A shall, at all time, continue to meet the
requirements specified in Schedule 2 Terms relating to Mandatory Financial
Indicators;

(8)Party A has submitted such materials as required in this Contract before any
loan drawdown;

(9)the materials submitted by Party A are legal, authenticated, complete,
accurate, valid and be in accordance with other requirements of Party B;

(10)Other conditions        



5

 

 

5.2Drawdown Schedule

“Drawdown” referred to in this Contract shall mean disbursements by Party B of
the funds to the Loan Disbursement Account in accordance with Party A’s
Application and this Contract.

The drawdown schedule hereunder shall be item [see Schedule A] of the following:

(1)The drawdown schedule shall be as follows:

  Drawdown Date (mm/dd/yyyy) Amount (i)     (ii)     (iii)     (iv)     (v)    
(vi)    

(2)The drawdown schedule shall be as follows:

(i) from [                       ] to [                       ],
Amount__________;

              (mm/dd/yyyy)      (mm/dd/yyyy)

(ii) from [                       ] to [                       ],
Amount__________;

              (mm/dd/yyyy)      (mm/dd/yyyy)



(iii) from [                       ] to [                       ],
Amount__________;

               (mm/dd/yyyy)      (mm/dd/yyyy)

(iv) from [                       ] to [                       ],
Amount__________;

                (mm/dd/yyyy)      (mm/dd/yyyy)

(v) from [                       ] to [                       ],
Amount__________;

               (mm/dd/yyyy)      (mm/dd/yyyy)

(vi) from [                       ] to [                       ],
Amount__________;

                (mm/dd/yyyy)      (mm/dd/yyyy)



6

 



(3)from time to time, as required by Party A.

 

(4)        



5.3Party A shall draw the Loan in accordance with the drawdown schedule under
Article 5.2. Without Party B’s written consent, Party A shall not accelerate,
postpone or cancel any drawdown of the Loan.

5.4If Party A draws the Loan in installments, the expiration date of the Term
shall be determined in accordance with Article 3 hereunder.      5.5Materials
required to be submitted by Party A



In respect of materials required to be submitted by Party A, the Parties agree
that Item A applies [choose A or B];

A.

Situation NO. 1

Where the situation described in Item (1) [choose (1) or (2)] arises

(1)the amount of any particular drawdown is more than RMB TEN million and the
amount of any scheduled payment out of such drawdown is more than RMB TEN
million;

 

(2)        

Party A shall submit to Party B the following materials no later than ONE
working days before the date of such drawdown:

(1)the LDC signed by Party A and payment/settlement certificate(s) signed by
Party A;

 

(2)materials related to the underlying transactions (including without
limitation goods/services/monetary contracts and/or invoices and other documents
in writing or electronic form that are capable of evidencing the particular
purposes of the loan drawdown);            



7

 

 



And other materials required by Party B (including without limitation business
license, letter of authorization, articles of association, resolutions of
Shareholders’ meeting /Board of directors of Party A’s counterparty).

Situation NO. 2

If Party B determines, after reviewing the aforementioned materials, that Party
may initiate the payment in accordance with Article 5.7 of this Contract, or a
situation other than Situation NO. 1 arises, Party A shall submit to Party B　the
following materials no later than ONE working days before the date of such
drawdown

(1)The drawdown schedule corresponding to the proposed loan drawdown (The
drawdown schedule being in the form of Schedule 3)

 

(2)LDC signed by Party A;            

And other materials required by Party B (including without limitation business
license, letter of authorization, articles of association, resolutions of
Shareholders’ meeting/Board of directors of Party A ’s counterparty).

B.

Party A shall submit to Party B　the following materials no later than ONE
working days before the date of such drawdown regardless of the amount of any
particular drawdown:

(1)the LDC signed by Party A and payment/settlement certificate (s) signed by
Party A;

 

(2)related to the underlying transactions (including without limitation
goods/services/monetary contracts and/or invoices and other documents in writing
or electronic form that are capable of evidencing the particular purposes of the
loan drawdown);            



And other materials required by Party B (including without limitation business
license, letter of authorization, articles of association, resolutions of
Shareholders’ meeting/Board of directors of Party A ’s counterparty).

5.6     Entrusted Payment through Party B

(1)Situations where Entrusted Payment applies to Party B



If the situation described in (i) arises, Entrusted Payment shall apply, i.e.
Party A hereby irrevocably entrusts Party B to pay the amount of the drawdown to
Party A’s counterparty. Party A shall not pay such amount directly to such
counterparty or any other third party.



8

 

 

(i)the amount of any particular drawdown is more than RMB TEN million and the
amount of any scheduled payment out of such drawdown is more than RMB TEN
million, and Party B determines, after reviewing the materials submitted by
Party A, that recipient of the payment is specific and identifiable;

(ii) Entrusted Payment applies regardless of the amount of any particular
drawdown;

(iii)
________________________________________________________________________________

___________________________________________________________________________________

___________________________________________________________________________________ 

 (2)In the case of entrusted payment, Party B deposits the amount of the loan
drawdown in the Loan Disbursement Account and pays such amount through Loan
Disbursement Account to the account designated by Party A’s counterparty. Party
A shall not dispose of the loan drawdown in any way (including without
limitation account transfer or withdrawal of cash).     (3)Party B will make
prima facie examination of the documents submitted by Party A regarding payment
amount, time of payment, recipient of payment, means of payment, and related
accounts Party B will pay the drawdown amount to Party A’s counterparty if Party
B determines at its discretion that it is satisfied with the abovementioned
prima facie examination. The obligations of Party B relating to entrusted
payment shall be extinguished once the drawdown amount is paid into the account
of Party A’s counterparty (the information of such account shall be provided by
Party A). Party A shall check and verify the status of payment within one
working day after the date of payment and shall notify Party B　in case of
failure of payment. Party A shall guarantee that there is consistence between
documents/information regarding recipient of payment, utilization of the loan
and materials related to underlying documents.

(4)There is no warranty or representation by Party B in respect of the
truthfulness or legality or compliance with regulations of the underlying
transactions although Party B has made the above-mentioned prima facie
examination of the payment documents. Nor shall Party B　be implicated in any
dispute between Party A and Party A’s counterparty or any third party. Nor shall
Party B be liable for any obligations or liabilities of Party A. Party A shall
compensate Party B　for any and all losses incurred by Party B resulting from
Party B’s activities relating to Entrusted Payment.

(5)Where there is a failure or delay in payment of the drawdown amount to the
account of Party A’s counterparty and such failure or delay is caused by
incompleteness, untruthfulness or inaccuracy of the documents submitted by Party
A, or by violation of permitted utilization of loan or by information
discrepancy or by other reasons but not by Party B’s fault, the following
applies:

(i)Party A shall be liable for all the consequences including without limitation
all losses caused by the above mentioned failure or delay. Party B　shall not be
liable in any way and shall be compensated by Party A for any losses resulting
therefrom;

 



9

 



 

(ii)Party A shall not dispose of any of such drawdown amount in anyway
(including without limitation account transfer or withdrawal of cash);

(iii)Party A shall resubmit materials, make corrections and/or perform other
activities as instructed by Party B within ONE working days;

___________________________________________________________________________________

___________________________________________________________________________________

___________________________________________________________________________________ 

Party B may accelerate the maturity of such loan drawdown if Party A is in
breach of any of the above provisions.

(6) Party A shall be liable for any and all risks, liabilities and losses caused
by any failure or error or delay in payment which does not result from Party B’s
fault. Party B　shall not be liable in any way and shall be compensated by Party
A　for any losses resulting therefrom.

5.7     Payment on Party A’s own initiative

Where situation other than that described in Article 5.6 (1) arises, Party A may
initiate the payment at its own discretion. i.e. Party B may deposit the
drawdown amount to the Loan Disbursement Account as instructed by Party As
application for loan drawdown, Party A may then pay such amount directly to the
recipient. Party A shall guarantee the conformity between the recipient,
utilization of loan and the underlying transaction documents.

5.8The obligations of Party B to advance loans shall be extinguished once the
loan amount is deposited into the Loan Disbursement Account regardless of
entrusted payment or not. Party A shall ensure the Loan Disbursement Account
remain in normal status (including without limitation not subject to freezing by
competent authorities). Party A shall bear all risks, liabilities and losses
including without limitation freezing and mandatory transfer by competent
authorities. Party A shall compensate Party B for any losses resulting
therefrom.

5.9     Change of means of payment

Party B is entitled to change the means of payment if any of the following
circumstances arises, including without limitation re-determining the situations
where Entrusted Payment applies, (e.g. changing the threshold amount for
Entrusted Payment) and changing the means of payment in respect of any
particular drawdown:

(1) Any event of default by Party A arises;

(2) There arises any event that may adversely impact Party B’s rights as a
creditor;

(3) Other circumstances where Party B deems necessary to change the means of
payment.

Where Party B changes the means of payment, Party A shall resubmit the materials
or perform other activities as required by this Contract and Party B.



10

 

 

6.USE AND SUPERVISION OF ACCOUNTS

6.1 Loan Disbursement Account

The Loan Disbursement Account herein shall be determined in accordance with (2):

 (1)within working days from the date of coming into effect of this Contract and
before the date of first drawdown, Party A shall open an account within Party B
for the sole purpose of the disbursement and payment of all loan amount under
this Contract.     (2)other account opened by Party A within Party B (Account
Number: 33101995038050503008).

6.2 Account to collect sale proceeds

(1)within ONE working days from the date of coming into effect of this Contract,
Party A shall open an account within Party B for the purpose of collecting sale
proceeds or designate an existing account within Party B　as such (Account
Number: 33101995038050503008).

(2)Party A shall, on a monthly basis (choose “monthly” or “quarterly”), submit a
report to Party　B on the incoming and outgoing amounts of such account. Party A
shall submit such report for the immediately preceding month or quarter (as the
case may be) within the first FIVE working days of each month or quarter.    
 (3)Party B is entitled to manage the incoming and outgoing amounts of such
account. In particular, such account shall be in compliance with (vi) (one or
more of the following requirements may be selected):



(i) average balances of such account:

___________________________________________________________________________________

___________________________________________________________________________________ 

(ii) time for incoming payment being deposited into such account:

___________________________________________________________________________________

___________________________________________________________________________________ 

(iii) percentage of the overall sale proceeds of Party A that are to be
deposited into such account:

___________________________________________________________________________________

___________________________________________________________________________________ 

(iv) amount limit for any particular outgoing payment of such account:

___________________________________________________________________________________

___________________________________________________________________________________ 



11

 

 

(v) amount limit for daily outgoing payment (s) of such account:

___________________________________________________________________________________

___________________________________________________________________________________ 

(vi) restrictions on internet-banking functions of such account:

___________________________________________________________________________________

___________________________________________________________________________________ 

(vii) no outgoing payment shall be made without Party B’s prior consent;

(viii) Such account shall be used only for the purposes of collecting sale
proceeds and repaying the loan, and not for any other purpose;

(iii)
____________________________________________________________________________

___________________________________________________________________________________

___________________________________________________________________________________ 

(x) other requirements by Party B;

(xi) A separate Account Management Agreement signed by both Parties shall be
complied with.

7.REPAYMENT

7.1 General Principles for Repayment

Party A shall repay the Loan in accordance with the following principles: Party
B has the right to apply Party A’s repayment first towards payment of any
expense which shall be borne by Party A as provided hereunder but has been
advanced by Party B and the expenses incurred by Party B for realizing its
creditor’s rights. Party B shall apply the balance of such repayment in the
order of interest first and then principal adhering to the principle that the
interest shall be fully repaid concurrently with the repayment in full of all
the principal amounts.

For any advance of which the principal has become due but unpaid for more than
ninety days, or any advance on which the interest has become due but unpaid for
more than ninety days, or any advance otherwise provided by the laws,
regulations or rules, Party B may first apply Party A’s repayment towards those
payments of expenses set out in the first paragraph of this article. Then Party
B may apply the balance of such repayment towards payment in the order of
principal first and then interest.



12

 



7.2 Payment of Interest

Party A shall pay due interest to Party B on the interest settlement date. The
first interest payment date shall be the first interest settlement date after
the release of an advance. All the interest and principal amounts outstanding
shall be paid in full on the last repayment date.

7.3 Schedule for Repayment of the Principal

The repayment schedule hereunder shall be determined in accordance with item
[see Schedule A] below:

(1)                     The repayment schedule shall be as follows:

  Repayment Date(mm/dd/yyyy) Amount (i)     (ii)     (iii)     (iv)     (v)    
(vi)    

 

(2)        

7.4 Repayment Method

Party A shall deposit sufficient amount into the Account to collect sale
processor other account at Party B before the repayment date provided hereunder
and transfer such amount to repay the Loan (Party B may also debit such amount
from such account to repay the Loan), or transfer such amount from another bank
account of Party A to repay the Loan.

7.5 Prepayment

Party A may prepay the principals in full or in part upon approval by Party B of
a written application submitted to Party B THIRTY working days in advance.

The interest accrued on the principals to be prepaid shall be calculated on the
basis of the actual number of days lapsed and the Loan Rate provided herein.



13

 

 

If Party B approves the prepayment by Party A, Party B shall have the right to
charge Party A the compensation fee in an amount to be determined in accordance
with the (1) of the following methods:



 (1)compensation fee = amount of the principal prepaid × number of months
remaining until the scheduled repayment date(the “Remaining Period”) × __1__‰;
provided, however, that the part of the Remaining Period that falls short of a
month shall be calculated as a full month; or     (2)        

If Party A is required to repay the Loan in installments and prepays part of the
principal, the prepaid amount shall be applied in the reverse order of the
repayment schedule. After any partial prepayment, the outstanding Loan shall
still be subject to the Loan Rate provided herein.

8.PARTY A’S RIGHTS AND OBLIGATIONS

8.1 Party A’s Rights

Party A has the rights to:

 (1)request Party B to release each advance of the Loan as provided hereunder;
     (2)utilize the Loan for the purposes provided for hereunder;      (3)apply
to Party B for extension of the Term hereunder provided that it has satisfied
all the conditions as Party B requests;     (4)require Party B to keep
confidential the relevant financial information and manufacturing and operating
trade secrets furnished by Party A except provided otherwise by law, regulations
and rules, or required otherwise by the competent authorities, or agreed
otherwise between the both parties hereto;

(5)reject Party B or its employees asking for bribe; it shall have the right to
lodge complaint with the competent authority about such misconduct and any other
act of Party B that may violate the laws and regulations relating to the lending
interest rate and service charges.

8.2 Party A’s Obligations

(1)Party A shall draw the Loan and repay the principal and interest in full as
provided herein, and bear the expenses and fees as provided herein;

(2)Party A shall provide its financial, accounting as well as manufacturing and
operating information and other materials as the Party B may request, and among
other things, on or before the TWENTY working day of the first month of each
quarter, Party A shall provide to Party B with the balance sheet and the profit
and loss statement (or the income and expenditure statement, if Party A is a
public institution) up to the end of the preceding quarter, and shall provide
the cash flow statement at the end of each year in a timely fashion. Party A
shall be responsible for the legality, truthfulness, accuracy, completeness and
validity of the information it provides, and shall not provide false information
or conceal material facts with respect to its financial and operation status;



14

 

 

(3)In case of any change in Party A’s name, legal representative (or principal
officer), registered address, business scope, registered capital, articles of
association or any other registration with local industrial and commercial
authority, or there arises any circumstances that may adversely affect Party A’s
capability to repay the indebtedness or may endanger Party B’s rights as a
creditor, Party A shall notify Party B in writing of the same with relevant
documents together with such notification evidencing the changes within 3
working days thereafter;

(4)Party A shall utilize the Loan in accordance with the purposes as provided
herein, and shall not misappropriate the Loan or utilize the Loan to carry out
any transactions in violation of the laws and regulations, nor for investments
in fixed assets, or equity or other areas, nor for production or operations
prohibited by the state, nor for repaying the indebtedness incurred as a result
of Party A’s investments in fixed assets or equity etc.; Party A shall cooperate
with Party B in its inspection of Party A’s manufacturing, operating and
financial activities and utilization of the Loan herein, and shall be subject to
the requirements of Party B relating to loan management; Party A shall not try
to evade its repayment obligations owing to Party B by means of withdrawing
capital it has injected, transferring assets or entering into related-party
transactions. Further, Party A shall not attempt to obtain loans or credit
facilities from Party B by using dummy contracts with its related parties or by
pledging such rights as notes receivable or accounts receivable without actual
underlying transactions or by applying to Party B for discounting the same;
Party A shall be in compliance with the provisions relating to means of payment
and shall not evade Entrusted Payment by way of dividing a larger-amount payment
into payments in smaller amounts;      (5)Party A shall comply with the
regulations relating to environmental protection, if the Loan hereunder shall be
utilized for manufacturing or project construction;      (6)Without Party B’s
consent, Party A shall not mortgage or pledge any assets acquired by utilizing
the Loan hereunder for the benefit of a third party before full repayment of the
principals and interest accrued thereon;      (7)If Party A qualifies as a group
customer, it shall promptly report to Party B any related-party transactions
involving more than 10% of Party A’s net assets, including (i) the relationship
among all the parties to such transaction; (ii) the transaction and its nature;
(iii) the transaction amount or the relevant ratio; and (iv) pricing policy
(also applicable to the transactions with no price or merely nominal price);    
 (8)Party A shall not carry out merger, split-up, transfer of shares, outward
investment, substantial increase of debt financing or other activities of
importance without Party B’s prior written consent. For the avoidance of doubt,
such consent shall not impair Party B’s rights to take remedial measures if
Party B determines at a later time that such activities of Party A may endanger
Party B’s rights as a creditor;      (9)In the case of payment at Party A’s own
initiative, Party A shall submit reports to Party　B on the use and payment of
loan amounts on a monthly basis. Party A shall submit such report for the
immediately preceding month within the first TEN working days of each month,
together with a list of actual uses of loan amounts, until the date of repayment
of all the loan. Such report shall be in the form attached in Schedule 4.



15

 



9.PARTY B’S RIGHTS AND OBLIGATIONS

9.1       Party B is entitled to request Party A to repay the principal,
interest accrued thereon and expenses when due, to manage and control the
payment of loan amounts, to monitor on a real-time basis overall cash flows of
Party A and to accelerate the maturity of the loan considering the status of
collection of sale proceeds of Party A. Party B may exercise any other rights
hereunder and demand Party A to perform any other obligations hereunder.

9.2       Party B is entitled to engage in Party A’s large-amount financing (The
total amount of such financing shall be more than RMB SEVENTY-FOUR MILLION or
Foreign Exchange equivalent), sale of assets, merger, split-up, stock-company
restructuring, bankruptcy, liquidation and other activities for the purpose of
protecting Party B’s rights. The way(s) of engagement shall be (1) (multiple
choices are allowed)

(1) Party A shall seek Party B’s prior written consent before carrying out any
of the above activities;

(2) Party B is entitled to arrange for Party A’s large-amount financings;

(3) the sale price and buyer of the assets shall be in compliance with the
following:

___________________________________________________________________________________

___________________________________________________________________________________ 

(4)__________________________________________________________________________________

___________________________________________________________________________________ 

(5) other ways Party B deems fit.

9.3Party B shall advance the Loan as provided herein unless the delay or failure
in advancing the Loan is caused by any reason attributable to Party A or any
other reason that can not be attributed to Party B.      9.4Party B shall keep
confidential the relevant financial documents and manufacturing and operating
trade secrets furnished by Party A except otherwise provided by the laws,
regulations and rules, or required by the competent authorities, or agreed
between the parties hereto.      9.5Party B shall not bribe Party A or its
employees, nor request any bribe or accept any bribe offered by Party A.    
 9.6Party B shall not engage in any activity which is dishonest or will be
detrimental to Party A’s lawful interests.



16

 

 



10.DEFAULT AND REMEDY

10.1    Events of Default by Party B and Liabilities

(1)If Party B does not advance the Loan as provided herein without justifiable
reason, Party A may request Party B to advance the Loan in accordance with the
Contract.

(2)If Party B charges any interest or fee which is prohibited by the laws or
regulations, Party A may request Party B to refund the interest or fee charged.

10.2    Events of Default by Party A

The events of default by Party A shall include:

(1)    Party A breaches any statutory obligation or any contractual obligation
hereunder; and

(2)    Party A has repudiated its obligations hereunder expressly or by its
conduct.

10.3    Events that may Adversely Impact Creditor’s Rights

(1)the occurrence of any of the following events upon Party A which Party B
believes may adversely impact its creditor’s rights:

contracting, trustee (receiver) being appointed, lease, shareholding
restructuring, decrease of its registered capital, investment, joint operation,
mergers and acquisitions, acquisition and restructuring, division, joint
venture, shares transfer, substantial increase of debt financing, applying for
(or subject to an application for) temporary cessation of operation or
dissolution, revocation, applying for (or subject to an application for)
bankruptcy, change of controlling shareholders/actual controllers, transfer of
material assets, suspension of production or operation, significant penalty
imposed by regulatory authorities, cancellation of registration, revocation of
business license, involvement in material legal proceedings, severe
deterioration in operation and financial condition, deterioration of credit
standing, legal representative/principal officer being unable to perform their
duties;

(2)the occurrence of any of the following events which Party B believes may
adversely impact its creditor’s rights:

Party A fails to repay any other due debts, including such debts owed to any
other branch or organization of China Construction Bank or to any other third
party; Party A transfers assets at a low price or for free; Party A relieves or
waives any debt of a third party; Party A fails to exercise its creditor’s
rights or any other rights; or Party A provides security for a third party;
financial indicators of Party A fail to meet, on a continuous basis, the
requirements specified in Schedule2; there are unusual fluctuations in any of
Party A’s accounts (including without limitation account to collect sale
proceeds and other account subject to Party B’s supervision);there are grave
cross-defaults by Party A; profit-making capability of Party A’s core business
is undesirable; there is irregularity in the use of loan;



17

 



(3)Party A’s shareholder manipulates the independence status of Party A as a
legal person or the limited liability status of the shareholder in order to
evade debts, and Party B believes this manipulation may adversely impact its
creditor’s rights;

(4)any of the conditions precedent to advance the Loan has not been satisfied
continuously;

(5)the occurrence of any of the following events upon the guarantor which Party
B believes may adversely impact its creditor’s rights:

(i)the guarantor breaches any provision of the guarantee contract, or any of the
representations and warranties it has made proves to be false, wrong or
incomplete;

(ii)contracting, trustee (receiver) being appointed, lease, shareholding
restructuring, decrease of its registered capital, investment, joint operation,
mergers and acquisitions, acquisition and restructuring, division, joint
venture, shares transfer, substantial increase of debt financing, applying for
(or subject to an application for) temporary cessation of operation or
dissolution, revocation, applying for (or subject to an application for)
bankruptcy, change of controlling shareholders/actual controllers, transfer of
material assets, transfer of assets at a low price or for free, relieving or
waiving any debt of a third party; failure to exercise its creditor’s rights or
any other rights, suspension of production or operation, significant penalty
imposed by regulatory authorities, cancellation of registration, revocation of
business license, involvement in material legal proceedings, severe
deterioration in operation and financial condition, deterioration of credit
standing, legal representative/principal officer’s inability to perform their
duties, which may adversely impact its capability as a guarantor;

(iii)other events in which the guarantor has lost or may lose its capability as
guarantor.

(6)          the occurrence of any of the following events on the mortgage or
pledge which Party B believes may adversely impact its creditor’s rights:

(i)the mortgaged or pledged property is damaged, destroyed or its value is
reduced as a result of a third-party’s action, expropriation, confiscation,
eminent domain or redevelopment and relocation by the government, market change,
or any other reason;

(ii)the mortgaged or pledged property has been seized, impounded, frozen,
mandatorily debited, put on lien, sold by auction, subject to administration
order by a government authority, or a dispute over the ownership of the
mortgaged or pledged property occurs;

(iii)the mortgagor or pledgor breaches any provision of the mortgage/pledge
contract, or any of the representations and warranties it has made proves to be
false, wrong or incomplete;



18

 

 

(iv)other events that may adversely impact Party B’s ability to realize its
mortgage or pledge.

(7)the security is not effected, becomes ineffective, invalid, or is rescinded
or terminated, or the security provider defaults or repudiates its obligations
expressly or by conduct, or the security provider has lost its capability to
perform its obligations as a security provider in whole or in part, or the value
of the collateral is reduced, which Party B believes may adversely impact its
creditor’s rights; or

(8)other events which Party B believes may adversely impact its creditor’s
rights.

10.4Party B’s Remedy

Upon occurrence of any event under Article 10.2 or 10.3, Party B may exercise
one or more of the following rights:

(1)to stop advancing the Loan;

(2)to request for more conditions precedent for loan advance and payment;

(3)to change the means of payment of loan in accordance with this Contract;

(4)to declare the Loan immediately due and payable, and request Party A to repay
immediately all the due and undue principal, interest and fees;

(5)if Party A fails to make any drawdown in accordance with the Contract, Party
B may hold Party A liable to pay a penalty equal to 0 % of the Loan proceeds not
drawn and may reject Party A’s request for drawing such Loan;

(6)if Party A utilizes any part of the Loan for any purpose other than as
provided herein, interest on the misappropriated amount shall be calculated and
compounded for the period from the date of the misappropriation to the date when
all the principal and interest have been fully paid in accordance with the
relevant default interest rate and the interest settlement method as provided
herein;

(7)if any principal is overdue, the interest on such principal and on any
overdue interest (including whole or part of the principal and interest which
have been accelerated), shall be calculated and compounded for the period from
the first date such principal becomes overdue to the date when all the principal
and interest have been fully paid, in accordance with the relevant default
interest rate and the interest settlement method as provided herein;

“Overdue” herein means that Party A fails to repay the Loan on the repayment
date or, in case of repayment in installments, fails to repay the relevant
installments in accordance with the repayment schedule as provided herein.

Before any principal is overdue, the overdue interest shall be compounded in
accordance with the interest rate and the interest settlement method as provided
herein;



19

 



(8)other remedies, including but not limited to:

(i)to debit Party A’s accounts at China Construction Bank in RMB or other
currencies with corresponding amount without prior notice to Party A;

(ii)to exercise its rights under the security interest;

(iii)to request Party A to provide new security satisfactory to Party B for all
the debts of Party A hereunder;

(iv)to decline Party A’s request to dispose of its deposits of corresponding
amount, within any account opened with any branch of China Construction Bank
(including without limitation the account to collect sale proceeds);

(v)to terminate the Contract.

11.MISCELLANEOUS

11.1       Cost Allocation

(1)all costs and expenses incurred as a result of Party A’s breach of any
provision in this Contract, including without limitation court fees, arbitration
fees, property preservation fees, travel expenses, enforcement expenses,
valuation/appraisal fees, auction fees, notary fees, service fees, public
announcement costs, legal fees, shall be borne by Party A.

(2)in respect of other fees the parties agree as follows:

11.2Use of Party A’s Information

Party A agrees that Party B is entitled to inquire about Party A’s
creditworthiness with the Credit Database or relevant authorities established or
approved by the People’s Bank of China and the Credit Reference Agency, and that
Party B is entitled to provide Party A’s information to such Credit Database.
Party A further agrees that Party B may reasonably use and disclose Party A’s
information for business purpose.

11.3Collection by Public Announcement

In the event that Party A fails to repay on time any principal or interest or
breaches any other contractual obligations hereunder, Party B is entitled to
report to relevant authorities and demand repayments by means of public
announcement via press.

11.4Party B’s Record as Evidence

Unless there is reliable and definitive evidence to the contrary, Party B’s
internal records of principal, interest, expenses and repayment, receipts,
vouchers made or retained by Party B during the course of drawdown, repayment
and interest payment, and records and vouchers relating to the collections by
Party B shall constitute valid evidence of the creditor-debtor relationship
between the two parties. Party A shall not raise any objection merely because
the above records, receipts, vouchers are made or retained by Party B.



20

 



11.5No Waivers

Party B’s rights hereunder shall not prejudice or exclude any other rights Party
B is entitled to under applicable laws, regulations and other contracts. No
forbearance, extension of time limit, preferential treatment or delay in
exercising any right hereunder shall be deemed to constitute a waiver of rights
and interests hereunder or permit or recognition of any breach of the Contract.
Nor shall it restrict, prevent or interfere with the continuous exercise of such
right at a later time or any other right, nor shall the foregoing cause Party B
to be liable in any way to the Borrower.

11.6If Party A owes Party B any other due and payable debts in addition to the
debts hereunder, Party B may debit any of Party A’s account at China
Construction Bank in RMB or other currencies and may choose to repay any of the
due and payable debts in the order it deems appropriate. Party A agrees not to
raise any objection with respect thereto.

11.7In the event of any change to the address or other contact information,
Party A shall promptly notify Party B of such change in writing. Party A shall
be liable for any loss caused by its failure of giving prompt notice of such
change.

11.8Direct Debit Right

Party B is entitled to debit, without prior notice to Party A, any account of
Party A at China Construction Bank in RMB or other currencies to pay all amounts
payable under the Contract. Party A shall assist Party B to complete any
procedures for foreign exchange settlement or sale, and Party A shall bear the
risk of exchange rate fluctuation.

11.9Dispute Resolution

Any dispute arising from the performance of the Contract may be settled by
consultation. If the dispute cannot be resolved through consultation, such
dispute shall be submitted to (1) [please select from below]:

 (1)the People’s court within the jurisdiction where Party B is located.    
(2)[name of the arbitration committee] for arbitration at ____ [place of
arbitration] in accordance with the then prevailing arbitration rules. The
arbitration award shall be final and binding on both Party A and Party B.

The undisputed provisions shall remain enforceable during the process of
litigation or arbitration.



21

 



11.10Effectiveness of the Contract

The Contract shall become effective upon:

 (1)execution by the legal representative/(principal officer) or authorized
representative of Party A and being affixed with the company chop of Party A;
and     (2)execution by the principal officer or authorized representative of
Party B and being affixed with the company chop of Party B. All Schedules of
this Contract shall constitute integral parts of this Contract and shall be
equally binding.



 11.11The Contract shall be executed in _______ counterparts.     11.12Other
Provisions:

___________________________________________________________________________________

___________________________________________________________________________________ 

___________________________________________________________________________________

___________________________________________________________________________________ 

12.REPRESENTATIONS

12.1Party A clearly understands the business scope and authorization limit of
Party B.

12.2Party A has read the Contract. Party B, at Party A’s request, has explained
the terms of the Contract, and Party A fully understands their meanings and
corresponding legal consequences.

12.3The execution and performance of the Contract by Party A is in compliance
with laws, administrative regulations, rules and Party A’s articles of
association (or its other internal constitutional documents) and has been
approved by its internal competent organization and/or the competent
governmental authorities.

12.4Party A carries out production and operation in compliance with laws and
regulations.

12.5Party A has the capability to keep its business going and has the legitimate
sources to repay the loan.

12.6Party A warrants that the loan amount requested under this Contract is no
more than necessary to meet the real needs of Party A for the purposes specified
herein.

12.7Both Party A and its controlling shareholder have good financial standing
and have no record of gross misconducts.

12.8Party A agrees that Party B has the right to instruct other branches of
China Construction Bank to advance loan under this Contract and to exercise or
perform the rights and obligations hereunder.

12.9Party A represents that, at the time of execution of this Contract, there
exists no action or event that violates any applicable laws, regulations or
rules in relation to environmental protection, energy saving and
emission/pollution reduction (the “Environmental Laws”). Party A further
warrants that it shall strictly comply with such Environmental Law after the
execution of this Contract. If any of the above representations or warranties is
untrue, or Party A defaults on any of the above undertakings, or there is any
potential risk of energy dissipation or pollution by Party A, Party B is
entitled to stop advancing loans, to declare an acceleration of the principal
and interest not yet due hereunder, or adopt other remedial measures provided
hereunder or permitted by laws.



22

 



Party A (Company Chop)

By the legal representative (principal officer) or authorized representative:

Signature: __________________________

Date:

 

Party B (Company Chop)

By the principal officer or authorized representative:

Signature: __________________________

Date:

 

 

 

 

 

 

23

 



Schedule 1

 

Loan Information

 

1. Specific purposes of the loan:

This Loan is used for company’s daily operation expense, including material
purchase payment and employee’s salary.

 

___________________________________________________________________________________

___________________________________________________________________________________ 

___________________________________________________________________________________

___________________________________________________________________________________ 

Party A shall not change the purpose of the loan without Party B’s written
consent.

 

2. Sources of funds for loan repayment:

Company’s proceeds of sales.

 



___________________________________________________________________________________

___________________________________________________________________________________ 

___________________________________________________________________________________

___________________________________________________________________________________ 

 Party A guarantees the truthfulness and legality of such sources of funds and
the steadiness and adequacy of cash flows of such sources.

 

3. Miscellaneous

___________________________________________________________________________________

___________________________________________________________________________________ 

___________________________________________________________________________________

___________________________________________________________________________________ 



24

 




Schedule 2

 

Mandatory Financial Indicators

 

The Financial indicators of Party A shall on a continuous basis meet the
following requirements:

Maximum Monthly Capital/Debt                65%

Minimum Current Ratio:                100%

Minimum liquidity Ratio:                60%

Maximum contingency liability/Capital                30%

Maximum accumulated long term investment/Capital                30%

___________________________________________________________________________________

___________________________________________________________________________________ 

___________________________________________________________________________________

___________________________________________________________________________________ 

 

Party B has the right to change unilaterally such requirements as to mandatory
indicators provided that FIVE working-day advanced notice is issued to Party A.

 



25

 

 

Schedule 3

 

 

Schedule for Loan Drawdown

Contract Number   Date of Drawdown   No. Proposed Purpose Proposed Payment
Amount

Proposed Recipient

(if any)

Notes 1         2        

…

…

        Total              RMB  (CAPITALIZE WORDS)

 

 

Name of the Borrower (company seal):

           

 

 

 

 

 

 

 



26

 

 

 

Schedule 4

 

Consolidated report on payment at Party A’s initiative

Contract Number   Date of Delivery   NO. Actual purpose of the Loan Recipient
Amount Evidencing Materials Whether or not in compliance with the  purpose
specified in this Contract 1           2           ……           total
            RMB (CAPITALIZE WORDS)

 

 

Name of the Borrower (company seal):

Internal review

 

 

Relationship Manager (signature):

 

 

Officer in charge of reviewing loan advances and payments (signature):

             

 

 



27

 

 

 



Loan Commencement Date

Loan Expiration Date

 

Loan Amount Loan Rate Drawdown Schedule Schedule for Repayment December 5, 2012
December 4, 2013 5,000,000 RMB

A fixed interest rate equal to 110% of the Base Rate

 

Option 1:

On December 5, 2012 for 5,000,000 RMB

Option 1:

On December 4, 2013 in the amount of 5,000,000 RMB

December 18, 2012 December 17, 2013 5,000,000 RMB

A fixed interest rate equal to 110% of the Base Rate

 

Option 1:

On December 18, 2012 for 5,000,000 RMB

Option 1:

On December 17, 2013 in the amount of 5,000,000 RMB

January 10, 2013 January 9, 2014 9,000,000 RMB

A fixed interest rate equal to 110% of the Base Rate

 

Option 1:

On January 10, 2013 for 9,000,000 RMB

Option 1:

On January 9, 2014 in the amount of 9,000,000 RMB

January 22, 2013 January 21, 2014

10,000,000

RMB

A fixed interest rate equal to 110% of the Base Rate

 

Option 1:

On January 22, 2013 for TEN MILLION RMB

Option 1:

On January 21, 2014 in the amount of 10,000,000 RMB

February 19, 2013 February 28, 2014 10,000,000 RMB

A fixed interest rate equal to 110% of the Base Rate

 

Option 1:

On February 13, 2013 for TEN MILLION RMB

Option 1:

On February 18, 2014 in the amount of 10,000,000 RMB

March 7, 2013 March 6, 2014 9,000,000 RMB

A fixed interest rate equal to 108% of the Base Rate

 

Option 1:

On March 7, 2013 for 9,000,000 RMB

Option 1:

On March 6, 2014 in the amount of 9,000,000 RMB

April 2, 2013 April 1, 2014 4,000,000 RMB

A fixed interest rate equal to 108% of the Base Rate

 

Option 1:

On April 2, 2013 for 9,000,000 RMB

Option 1:

On April 1, 2014 in the amount of 4,000,000 RMB

April 19, 2013 April 18, 2014

4,000,000

RMB

A fixed interest rate equal to 108% of the Base Rate

 

Option 1:

On April 19, 2013 for 4,000,000 RMB

Option 1:

On April 18, 2014 in the amount of 4,000,000 RMB

August 26, 2013 August 25, 2014 2,000,000 RMB A fixed interest rate equal to
108% of the Base Rate

Option 1:

On August 26, 2013 for 2,000,000 RMB

Option 1 :

On August 25, 2014 in the amount of 2,000,000 RMB

 



28

